Citation Nr: 1432088	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for residuals of a head injury.  

5.  Entitlement to service connection for residuals of sexually transmitted diseases, to include a penile cyst.  

6.  Entitlement to service connection for bilateral foot disabilities.  

7.  Entitlement to service connection for hearing loss.  

8.  Entitlement to an initial rating higher than 10 percent for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

The decision granted service connection and a 10 percent rating for tinnitus, effective September 25, 2009.  By this decision, the RO also denied service connection for a psychiatric disorder, to include PTSD (listed as psychological issues); a sleep disorder; headaches; residuals of a head injury (listed as bumps on the head due to poisoning); residuals of a sexually transmitted diseases, to include a penile cyst (listed as a sexually transmitted disease); bilateral foot disabilities; and for bilateral hearing loss.  The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD; a sleep disorder; headaches; residuals of a head injury; and bilateral foot disabilities; are all addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  



FINDINGS OF FACT

1.  Any sexual transmitted disease during service was not chronic.  The Veteran's current residuals of a penile cyst began many years after service and were not caused by any incident of service.  

2.  Hearing loss, for VA purposes, has not been demonstrated.  

3.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of sexually transmitted diseases, to include a penile cyst, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

3.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the Veteran's claim for an initial rating higher than 10 percent for tinnitus, as explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Accordingly, no further development of the record is required for this claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  

As to the issues of entitlement to service connection for residuals of sexually transmitted diseases, to include a penile cyst, and for hearing loss, October 2009 and February 2010 letters satisfied the duty to notify provisions.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records, have been obtained.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the SSA indicated in November 2009 and July 2010, respectively, that the Veteran's medical records had been destroyed.  Additionally, in July 2010, the RO determined that the Veteran's SSA records were unavailable for review.  Thus, a remand of these issues to request SSA records is not necessary as it would be futile.

Further, a January 2010 VA audiological examination, an October 2010 VA genitourinary examination, and a November 2010 VA physician opinion, were obtained in connection with these claims.  The record does not reflect that the examinations and the opinion are inadequate for deciding these three claims.  Thus, VA's duty to assist has also been met.

The Board also observes that subsequent to a November 2010 statement of the case, additional medical evidence (VA treatment records) was associated with the record.  The additional medical evidence, however, is essentially duplicative of evidence already of record in that it shows further treatment for multiple disorders and is not pertinent as to the basis for the denial of the Veteran's claims.  The Board also notes that a November 2011 statement from the Veteran's representative waived local jurisdiction of any additional VA treatment records that were obtained.  Therefore, a remand for an additional supplemental statement of the case as to such medical evidence is not necessary.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II. Analysis

A.  Residuals of Sexually Transmitted Diseases, to include a Penile Cyst

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has residuals of sexually transmitted diseases, to include a penile cyst, that are related to service.  He specifically maintains that he was treated for gonorrhea while serving in the Philippines.  The Veteran essentially indicates that he was treated for gonorrhea in service and that he later developed a penile cyst that was removed.  

The Veteran's service treatment records indicate that he was treated for gonorrhea on one occasion.  A June 1975 treatment entry notes that the Veteran complained of pain with urination, as well as of a urethral discharge of white pus.  He stated that he had sexual intercourse three days earlier.  The impression included gonorrhea.  An additional June 1975 entry indicates that a gram stain laboratory report showed many gram negative diplococcic, intra and extracellular, resembling Neisseria gonorrhoeae.  The Veteran was provided with Penicillin shots and Bentyle capsules.  A September 1975 separation examination report did not refer to any genitourinary system problems.  

Post-service treatment records show treatment for genitourinary complaints, including a penile cyst.  For example, an April 2009 report from the Park Nicollet Clinic notes that the Veteran was seen for a physical examination.  He reported that he had a pimple-like bump on his penis that was enlarging and appeared to be a blood vessel.  The examiner reported that the Veteran's penis was uncircumcised and without any discharge.  The examiner stated that there was a 4 cm by 1 cm by 1 cm mobile non-tender mass on the left side of the penile shaft.  It was noted that the Veteran's rectal examination was normal without palpable lesions.  The assessment includes a lesion of the penile shaft.  

A March 2010 report from the Park Nicollet Clinic indicates that the Veteran reported that he had claims pending, including for sexually transmitted diseases.  The Veteran stated that he had erectile dysfunction, with an onset of about five years earlier.  He reported that a lesion was noted on his penis during a physical examination and that the lesion was painful.  He also indicated that he had knots on the bottom side of his buttocks, as well as his penis, that affected his erections.  The Veteran maintained that while stationed overseas during service, he contracted gonorrhea a couple times and felt that such contributed to his erectile dysfunction.  The examiner reported that the Veteran had a mobile, firm, lesion of the left penile shaft that measured around 2 to 3 cm and was mildly tender.  The examiner stated that the Veteran's skin and subcutaneous tissue were normal, with the exception of a fatty tumor at the buttocks.  The assessment included a lesion of the penile shaft, a lipoma, and erectile dysfunction.  

An August 2010 report from the Park Nicollet Clinic notes that the Veteran had a long history of having a lesion of the side of his penis.  The Veteran reported that the lesion had not been inflamed or sore, and that it had not affected his sex life.  He stated that the lesion was quite prominent and that he was interested in having it removed.  The Veteran indicated that he also had a lump on the back of his buttocks that he wanted checked.  The examiner reported that the Veteran's penis was uncircumcised with a large, probable subcutaneous mass, which was most likely an intradermal inclusion cyst on the left side of the shaft of the penis.  The examiner stated that the lesion on the buttocks was just beneath the actual buttocks on the upper thigh of the right leg.  It was noted that the Veteran appeared to have a deep, mobile, soft lipoma that was not terribly enlarged and was probably 1.5 cm in diameter, but buried deep enough in the skin of the thigh that it was not very prominent.  The diagnosis was probable intradermal inclusion cyst on the skin of the penis.  

A subsequent August 2010 discharge summary from Nicollet Park Clinic, following surgery, related a diagnosis of a penile mass.  An August 2010 surgical pathology report from the same facility related a diagnosis of a benign simple cyst, lined by a simple cuboidal epithelium.  

An October 2010 VA genitourinary examination report includes a notation that the Veteran's claims file was reviewed.  It was noted that the Veteran reported complaints referable to sexually transmitted diseases.  The Veteran indicated that he was not incontinent and that he did not have any stress incontinence.  He stated that he had nocturia, times two, and that he had some hematuria a month ago, with an unknown etiology.  The Veteran stated that he had dysuria with the hematuria on that one occasion.  He stated that he did have hesitancy and difficulty starting a stream, as well as a reduced stream.  He maintained that he could achieve a six out of ten erection.  

The Veteran reported that he developed gonorrhea in the service in June 1975 while in the Philippines.  He stated that he was treated with Penicillin with a good result.  It was noted that the Veteran indicated that he felt that he had gonorrhea at least seven more times and that he was treated on a ship.  The examiner reported that there was no evidence of additional treatment for gonorrhea, but that there was definitely evidence of such occurring once.  The Veteran indicated that he started to see a lump develop in the shaft of his penis.  He stated that the lump developed over a short period of time and that it continued to develop and became a problem relatively recently.  It was noted that the mass was removed in August 2010 with a diagnosis of a benign simple cyst.  

The diagnosis was gonorrhea (1975), treated.  The examiner reported that there was no doubt that the Veteran had gonorrhea as it was clearly outlined in his chart.  The examiner stated that, consequently, it was a direct result of, or caused by, his time in the service.  The examiner stated that the Veteran had the cystic mass removed from his penis and that it was a simple cyst.  The examiner commented that he could not tell, at that time, whether or not it had any relationship to the gonorrhea without a great deal of speculation.  

A November 2010 statement from a VA physician notes that the Veteran's claims file was reviewed.  The physician indicated that he had reviewed the October 2010 VA genitourinary examination report and that it showed that the Veteran was treated at least once for gonorrhea, although he stated that he was also treated on other occasions.  The physician stated that the lesion the Veteran developed on his penis was excised at the Park Nicollet Clinic and was diagnosed as a benign simple cyst.  

The diagnosis was a penile benign simple cyst.  The physician commented that the Veteran's penile benign simple cyst was not caused by gonorrhea.  The physician indicated that the Veteran was treated for his gonorrhea and that he did not have any known complications from untreated gonorrhea.  The physician maintained that simple cysts that developed on the Veteran's penis twenty-five plus years after an episode of gonorrhea would not be the result of, or secondary to, gonorrhea.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the October 2010 VA examination report relates a diagnosis of gonorrhea (1975), treated.  The examiner, after a review of the claims file, indicated that there was no doubt that the Veteran had gonorrhea as it was clearly outlined in his chart.  The examiner stated that, consequently, it was a direct result of, or caused by, his time in the service.  The examiner also reported that the Veteran had the cystic mass removed from his penis and that it was a simple cyst.  The examiner commented that he could not tell at that time whether or not it had any relationship to the gonorrhea without a great deal of speculation.  The Board notes that examiner indicated that the Veteran's gonorrhea was a direct result of, or caused by, his time in the service.  However, the examiner also reported that there was no evidence of additional treatment for gonorrhea after the Veteran's period of service and related a diagnosis of gonorrhea (1975), treated, which implies that there is no current gonorrhea.  Additionally, there is no diagnosis of record of gonorrhea subsequent to the Veteran's period of service.  Further, the examiner did not provide any rationale for his statement that he could not tell whether or not it had any relationship to the gonorrhea without a great deal of speculation.  Therefore, the Board finds that the examiner statements have little probative value in this matter.  

Conversely, the VA physician, in the November 2010 statement, provided a rationale for his opinion that the Veteran's currently diagnosed penile benign cyst was not caused by gonorrhea.  The physician specifically stated that the Veteran was treated for his gonorrhea and that he did not have any known complications from untreated gonorrhea.  The physician further maintained that simple cysts that developed on the Veteran's penis twenty-five plus years after an episode of gonorrhea would not be the result of, or secondary to, gonorrhea.  The physician's statements are also more consistent with the evidence of record.  Therefore, the Board finds that the opinion provided by the VA physician is the most probative evidence in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the evidence as a whole shows that the Veteran's gonorrhea that he had in service is not chronic.  Although he was treated for this sexually transmitted disease during service, the evidence does not show that he subsequently or currently has gonorrhea.  The most recent diagnosis of gonorrhea has the date 1975 and "treated" with it.  Without sufficient evidence showing that the Veteran currently has gonorrhea related to the in-service gonorrhea, service connection is not warranted for gonorrhea.

Additionally, no current sexual transmitted diseases, to include a penile cyst, otherwise medically linked to an incident of service.  The Veteran is not currently diagnosed with any sexually transmitted diseases, which would likely have been noted during private treatment at the sexual health clinic at Park Nicollet Clinic or during VA examination.  Moreover, a VA physician, in a probative and persuasive November 2010 opinion, specifically found that the Veteran's penile benign simple cyst was not caused by gonorrhea.  The medical evidence does not suggest that any current residuals of a penile cyst, or for that matter, any current genitourinary disorder, is related to his Veteran's period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that any present residuals of a penile cyst or for that matter, any current genitourinary disorder, began years after his period of service, without relationship to service.  

The Veteran has alleged that he has sexually transmitted diseases, to include a penile cyst, that had their onset during his periods of service.  However, while the Veteran is competent to report that he had what he thought were sexually transmitted diseases or penile problems during his period of service, or that he had sexually transmitted diseases or penile problems for many years, he is not competent to relate his currently claimed sexually transmitted diseases, to include a penile cyst, to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for sexually transmitted diseases, to include a penile cyst; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Hearing Loss

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that hearing loss by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although hearing loss by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has bilateral hearing loss that is due to in-service noise exposure.  He specifically maintains that he was exposed to noise while performing watch duties on a carrier with jets landing and taking off, as well as helicopter noise.  The Veteran essentially reports that he has bilateral hearing loss that was first experienced during service and has continued since service.  

The Veteran's service treatment records do not show hearing loss in either ear as defined by 38 C.F.R. § 3.385 (pursuant to the enlistment examination and several audiological evaluations).  The evidence is not sufficient to show hearing loss to a compensable degree within the year after service as required for a presumption of service connection for chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

Post-service treatment records show treatment for right and left ear problems, to include otitis media.  

A January 2010 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had noise exposure during basic training and on the flight line.  He stated that he had no occupational or recreational noise exposure.  The Veteran indicated that he had tinnitus that began while he was in the service.  The examiner reported results that did not show hearing loss in either ear as defined by 38 C.F.R. § 3.385.  The diagnosis was normal hearing by VA standards, bilaterally.  

The Board notes that there is no current evidence indicating hearing loss as defined by 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes.  The evidence does not demonstrate a hearing loss at any time during the pendency of the appeal, and thus service connection is not warranted.  Moreover, the record does not reflect that the Veteran's hearing may have worsened since the VA examination; thus, another examination is not necessary.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

C.  Tinnitus

The Veteran claims that his service-connected tinnitus warrants a rating greater than 10 percent.  In a March 2010 rating decision, the RO granted service connection and a 10 percent rating for tinnitus, effective September 25, 2009.  

The Veteran's tinnitus is rated under Diagnostic Code 6260, which allows for a maximum schedular rating of 10 percent.  The version of Diagnostic Code 6260 in effect since June 13, 2003 provides that only a single evaluation can be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  This interpretation of the diagnostic code was affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in the case of Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In that case, the Federal Circuit concluded that VA's interpretation of 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral, was permissible.  

In view of the foregoing, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Therefore, the Veteran's claim for more than a 10 percent schedular rating for his service-connected tinnitus must be denied.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence shows that the Veteran's service-connected tinnitus results in bilateral constant ringing in the ears; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for service-connected tinnitus is adequate, and referral for extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).  


ORDER

Service connection for residuals of sexually transmitted diseases, to include a penile cyst, is denied.  

Service connection for hearing loss is denied.  

An initial rating higher than 10 percent for tinnitus is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, to include PTSD; a sleep disorder; headaches; residuals of a head injury; and bilateral foot disabilities.  

The Veteran contends that he has a psychiatric disorder, to include PTSD; a sleep disorder; headaches; residuals of a head injury; and bilateral foot disabilities that are all related to service.  He specifically maintains that he suffered from nervous problems and stress during service and that there were a lot of racial problems that added to his stress.  The Veteran also reports that he suffered from headaches and sleep problems during service.  He states that he was poisoned twice during service and that when he suffered from food poisoning, he bumped his head when he passed out.  The Veteran further indicates that he was not provided with a good fitting for his footwear in basic training, which caused pain in both of his feet, especially with marching.  He also asserts that his psychiatric disorder, to include PTSD, is related to his headaches and sleep disorder, and that his headaches are related to his sleep disorder.  The Veteran essentially contends that he suffered from his claimed disorders during service and since service.  

The Veteran is competent to report experiencing observable symptoms, such as possible psychiatric problems, sleep problems, headaches, and right and left foot problems during service and since service.  He is also competent to report that he suffered a head injury during service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for any psychiatric disorders, including PTSD, or for sleep problems, headaches, or a head injury.  Such records do show treatment for left ankle problems, but do not specifically refer to treatment for right and left foot problems.  

Post-service treatment records show treatment for variously diagnosed psychiatric problems, including PTSD, as well as treatment for sleep problems; headaches; and right and left foot problems.  Such records do not specifically refer to treatment for residuals of a head injury.  

The Veteran served on active duty from September 1974 to September 1975.  His DD Form 214 indicates that he was not awarded decorations evidencing combat.  He had eight months of foreign and/or sea service.  He was discharged under honorable conditions.  

The Veteran reports that he was given a dishonorable discharge which was later upgraded to a discharge under honorable conditions.  There has been no attempt to obtain the Veteran's service personnel records.  The Board finds that the Veteran's service personnel records should be obtained.  

Additionally, the Veteran has not been afforded VA examinations with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a psychiatric disorder, to include PTSD; a sleep disorder; headaches; residuals of a head injury; and bilateral foot disabilities.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following actions:  

1.  Contact the National Personnel Records Center, or any other appropriate service department offices, to obtain the Veteran's service personnel records.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems, to include PTSD, as well as sleep problems, headaches, residuals of a head injury, and right foot and left foot problems since June 2012.  Obtain copies of the related medical records which are not already in the claims folder (to include any VA treatment records from the Minneapolis and St. Cloud, Minnesota VA Medical Centers).  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining whether any currently diagnosed psychiatric disorder, to include PTSD, is etiologically related to his period of service.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must clearly identify each psychiatric disorder found to be present; a diagnosis of PTSD must be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is etiologically related to the Veteran's period of service.  If PTSD is diagnosed the examiner should specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered from psychiatric problems during his period of service and continuous psychiatric problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed residuals of a head injury and headaches.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a head injury, and specifically indicate if the Veteran has diagnosed headaches.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed residuals of a head injury and/or headaches are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered from a head injury and headaches during his period of service, and residuals of a head injury and headaches since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed sleep disorder.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current sleep disorders.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disorder is related to and/or had its onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered from a sleep problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral foot disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right foot and left foot disabilities.  

The examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right foot and left foot disabilities are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports that he suffered from a right and left foot problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  If necessary, obtain any additional VA medical opinions as to secondary service connection if any of the underlying claims are granted.

8.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


